DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 05/12/2021.


Status of Claims


Claim 3 has been cancelled. 
Claim 9 has been added.
Claims 1 and 4-8 have been amended. 
Claims 1 and 4-9 are now pending.

Response to Arguments

Claim 6 objection is withdrawn due to submitted amendments.
35 U.S.C. 112(b) rejection of claims 1, 7, and 8 is withdrawn due to submitted amendments.
Applicant's arguments filed on 05/12/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following:
         As per the 101 rejection, the Applicant argues that claim 1 feature of “directing the agent to set an expected value to each of the plurality of stores and to set restriction conditions when a store is selected” is not an abstract idea and even if claim 1 recite an abstract idea, the features of claim 1 are 
The Examiner respectfully disagrees. Setting an expected value and restriction conditions are considered abstract because a person can do this and also the settings are data values, which are considered abstract. Step 2A(prong 2) and 2B of the Eligibility Analysis directs the Examiner to determine whether a recited judicial exception is integrated into a practice application or provide an inventive concept by evaluating additional elements individually and in combination. The additional elements are the non-abstract features of the claims and include a non-transitory computer-readable recording medium storing a simulation program, an agent (claim 1), a processor (claims 7 and 8), and a simulation apparatus (claim 8). As stated before, these additional elements are viewed as mere instructions to apply or implement the abstract idea of item selection simulation and evaluation on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Based on this analysis, the 35 U.S.C. 101 rejection is maintained.

           As per the 103 rejection, the Applicant argues that Nemery does not disclose the amended limitation of claim 1 (e.g. a degree of congestion) and 
The finds the Applicant’s arguments somewhat persuasive. The Examiner agrees that Nemery in view of Wadell do not explicitly teach a degree of congestion. Therefore, the previous 35 U.S.C. 103 rejection has been withdrawn. However, the Examiner submits that the combination of Nemery, Wadell, and Hayes-Roth references teach claim 1 as amended and similarly claim 7 and 8. Therefore, a new ground of 103 rejection is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections

Claims 1, 7, and 8 are objected to because of the following informalities:
Claims 1, 7, and 8 limitation of “direct the agents to determine…based on evaluation results of visited selection candidates and an expected values of unvisited selection candidates”, values should be value.
Claim 8 limitation of “directing the agent to set the expected value…” should read “direct the agent to set expected value…”


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 provides duplicate limitations from claim 1 and does not further limit its parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention, “Simulation Method, Apparatus, and Recording Medium”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity (e.g. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1 and 4-9 are directed to a statutory category, namely a manufacture (claims 1, 4-6, and 9), a process (claim 7) and a machine (claim 8).
Step 2A (1):  Independent claims 1, 7 and 8 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity (e.g. managing personal behavior), based on the following claim limitations: “simulating selection behaviors of a consumer for items; visit a plurality of stores, confirm items and evaluate a plurality of stores, making a selection from the plurality of stores; evaluating the plurality of stores by utilizing an expected value preset to each of the plurality of stores; determine whether to continue visiting and evaluating the plurality of stores, based on evaluation results of visited stores and an expected values of an unvisited stores; and make a selection from the plurality of stores based on the evaluation results of the visited stores; set an expected value to each of the plurality of stores and to set restriction conditions when a store is selected, wherein in the setting of the expected value, the expected value of an unconfirmed store is updated based on the restriction conditions, or in the confirmation, an evaluation value calculated by the confirmation is updated based on the restriction conditions, and wherein in the setting of the restriction conditions, a degree of congestion of each of the plurality of stores is set, and in the confirmation, the calculated evaluation value is updated based on the degree of congestion.”. Dependent claims 4-6 and 9 further define the evaluation criteria/process. These claims are directed to simulating an item selection for a consumer (i.e. managing personal behavior) based on the evaluation (i.e. mental process) of a plurality of stores. The results of the evaluation will influence the selection behavior of the consumer (i.e. managing personal behavior). Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract groupings of “Mental Processes” which includes observations, evaluations, judgments, and opinions and Certain Methods of Organizing Human Activity which can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping).
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 7 and 8 recite additional elements of a non-transitory computer-readable recording medium storing a simulation program, an agent (claim 1), a processor (claims 7 and 8), and a simulation apparatus (claim 8). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite an 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 7 and 8 recite additional elements of a non-transitory computer-readable recording medium storing a simulation program, an agent (claim 1), a processor (claims 7 and 8), and a simulation apparatus (claim 8). Per the Applicant’s specification, the recording medium includes a CR-ROM, DVD, USB memory, semiconductor memory, flash memory, and a hard disk drive [0178]; the simulation program is stored in a storage medium (i.e. instructions) [0177]; an agent performs a series of simulation processes instead of the user  [0036]; the processor (CPU) reads the program [0178]; the simulation apparatus includes a CPU, an input device, and a monitor (i.e. computer) [0176]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)).  Applying an abstract idea on a computer does not integrate a judicial Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1 and 4-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nemery et al. (US 2014/0379520 A1) in view of Wadell et al. (US 2014/0095285 A1) and in further view of Hayes-Roth (US 2005/0075921 A1).
As per claims 1 and 7 (Currently Amended) A non-transitory computer-readable recording medium storing therein an item selection simulation program that causes a computer to execute a process and (Nemery e.g. Fig. 1, The system for decision-making criteria based recommendations (i.e. simulation program) may include at least one processor, and a non-transitory computer readable medium 122 including instructions executable by the at least one processor 120. The decision-making criteria may represent factors for influencing a particular decision of the end user for choosing a product (i.e. item)/service [0041].) an item simulation method comprising (Nemery e.g. Fig. 14, A computer-implemented method for decision-making criteria-based recommendations [0022]. The system determines options among a plurality of options for the product (i.e. item) or service category based on preference information [0004].): 
Nemery in view of Wadell teach first directing an agent, simulating selection behaviors of a consumer for items, to visit a plurality of stores, confirm items and evaluate a plurality of stores, the agent making a selection from the plurality of stores, the agent evaluating the plurality of stores by utilizing an expected value preset to each of the plurality of stores; 
Nemery teaches directing an agent, simulating selection behaviors of a consumer for items, to visit a plurality of options for a product or service category, evaluate a plurality of options for a product or service category, and the agent evaluating the plurality of options for a product or service category by utilizing an expected value preset to each of the plurality of product or service category options (Nemery e.g. Fig. 1, The instructions may be configured to implement a decision engine (i.e. agent) to determine options among a plurality of options for the product 
Nemery does not explicitly teach directing an agent to visit a plurality of stores, confirm items, and evaluate a plurality of stores and making a selection from the plurality of stores.
However, Wadell teaches directing an agent to visit a plurality of stores, confirm items, and evaluate a plurality of stores and making a selection from the plurality of stores (Wadell e.g. Fig. 1, Wadell teaches methods and systems for automating and streamlining consumer shopping purchases [0002]. The application automates the way a shopper normally investigates (i.e. visits) and then makes purchase decisions thereby streamlining the purchase process [0068]. The method includes receiving a first list identifying at least one item and a store list 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s invention to modify Nemery’s decision making engine to include analysis of a plurality of stores in the customer purchase recommendations as taught by Wadell in order to save shoppers money and time (Wadell e.g. [0172]).
Nemery in view of Wadell teach second directing the agent to determine whether to continue visiting and evaluating the plurality of stores, based on evaluation results of visited stores and an expected values of unvisited stores;
 Nemery teaches directing the agent to determine whether to continue visiting and evaluating the plurality of options for a product or service category, based on evaluation results of visited options and the expected values of an option (Nemery e.g. Fig. 7 The decision engine (i.e. agent) may be configured to determine options among the plurality of options for product or service category including calculating scores for the plurality of options based on, in part, the activated decision-making criteria (i.e. expected values) and the corresponding weight values and selecting the options among the plurality of options based on the calculated scores (i.e. evaluation results) [0004]. The decision engine (i.e. agent) may analyze the plurality of option and determine at least a subset of the plurality of options (e.g. the top 10/20/30 options) as the determined options based on the preference information in the profile associated with the end user that prompted the request [0065]. The Examiner submits that the user preference information (e.g. criteria, filters, etc.) and scoring results determines whether the decision engine (i.e. agent) continues visiting and evaluating the plurality of options or not.)
Nemery does not explicitly teach visiting and evaluating a plurality of stores.
However, Wadell teaches visiting and evaluating a plurality of stores (Wadell e.g. The method includes receiving a first list identifying at least one item and a store list identifying at least one store, which represents a respective basket [0017]. The system uses a price minimization algorithm (MAP) to find a local minimum price that satisfies the user's list. The total set of possible combinations reflect the user's selection of stores and preference settings [0239]. Preference data includes decision heuristics, substitutable brands, preferred/substitutable stores or retails shopping locations, etc. [0181]. The result is an “apples-to-apples’ comparison for a basket of specific products (brands, sizes and flavors) at each of 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s invention to modify Nemery’s decision making engine to include analysis of a plurality of stores in the customer purchase recommendations as taught by Wadell in order to save shoppers money and time (Wadell e.g. [0172]).
Nemery in view of Wadell teach third directing the agent to make a selection from the plurality of stores based on the evaluation results of the visited stores in a case in which the agent determines not to continue visiting and evaluating; and 
Nemery teaches directing the agent to make a selection from the plurality of product or service category options based on the evaluation results of the visited options in a case in which the agent determines not to continue visiting and evaluating (Nemery e.g. Fig. 14, The decision engine (i.e. agent) selects options among the plurality of options based on calculated scores and provide a display of the determined options as recommendations for the product or service category ([0004] and [0188]).)
Nemery does not explicitly teach directing the agent to make a selection from the plurality of stores based on the evaluation results of the visited stores.

The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s invention to modify Nemery’s decision making engine to include analysis of a plurality of stores in the customer purchase recommendations as taught by Wadell in order to save shoppers money and time (Wadell e.g. [0172]).
Nemery in view of Wadell teach fourth directing the agent to set an expected value to each of the plurality of stores and to set restriction conditions when a store is selected, wherein in the setting of the expected value, the expected value of an unconfirmed store is updated based on the restriction conditions, or in the confirmation, an evaluation value calculated by the confirmation is updated based on the restriction conditions, and
Nemery teaches directing the agent to set an expected value to each of the plurality of product/service options and to set restriction conditions when a product/service option is selected (Nemery e.g. Fig. 1, The decision engine (i.e. agent) may analyze the plurality of option and determine at least a subset of the plurality of options (e.g. the top 10/20/30 options) as the determined options based on the preference information in the profile associated with the end user that prompted the request [0065].  Preference information include for each option activated decision-making criteria (i.e. expected value), corresponding weight values, filters (i.e. restrictions), and thresholds associate with the end user profile [0056]. Filter options may include type, location, price range, etc. The filters may include any type of searching constraint (i.e. restriction), which may widely vary depending on the context of the product/service category [0061].)
Nemery also teaches in the setting of the expected value, the expected value of an unconfirmed product/service option is updated based on the restriction conditions, or in the confirmation, an evaluation value calculated by the confirmation is updated based on the restriction conditions (Nemery e.g. Fig. 1, User preference information includes activated decision-making criteria (i.e. 
Nemery does not explicitly teach evaluating a plurality of stores.
However, Wadell teaches evaluating a plurality of stores (Wadell e.g. The method includes receiving a first list identifying at least one item and a store list identifying at least one store, which represents a respective basket [0017]. The system uses a price minimization algorithm (MAP) to find a local minimum price that satisfies the user's list. The total set of possible combinations reflect the user's selection of stores and preference settings [0239]. Preference data includes decision heuristics, substitutable brands, preferred/substitutable stores or retails shopping locations, etc. [0181].  The result is an “apples-to-apples’ comparison for a basket of specific products (brands, sizes and flavors) at each of the selected stores [0265]. When the lowest, and highest, priced basket store combination has been identified, the system displays the lowest priced post-algorithm list along with 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s invention to modify Nemery’s decision making engine to include analysis of a plurality of stores in the customer purchase recommendations as taught by Wadell in order to save shoppers money and time (Wadell e.g. [0172]).
Nemery in view of Wadell and Hayes-Roth teach wherein in the setting of the restriction conditions, a degree of congestion of each of the plurality of stores is set, and in the confirmation, the calculated evaluation value is updated based on the degree of congestion.
Nemery teaches setting of restriction conditions for the plurality of product/service option and calculating an evaluation value (Nemery e.g. Scores (i.e. evaluation value) are computed for the options to be considered based on preference information (e.g. filters (i.e. restrictions), decision-making criteria, etc.) and external data sources ([0046], [0056], and [0067]). The plurality of options 118 may include information regarding the products/services that are recommended through the system such as name, location, price, quality, size, capacity, etc. (Fig. 1 & [0052]). The filters may include any type of searching constraint (i.e. restriction), which may widely vary depending on the context of the product/service category [0061].)
Nemery in view of Wadell teach the evaluation of a plurality of stores (Wadell e.g. The method includes receiving a first list identifying at least one item 
Nemery in view of Wadell do not explicitly teach a degree of congestion of each of the plurality of stores is set, and in the confirmation, the calculated evaluation value is updated based on the degree of congestion.
However, Hayes-Roth teaches a determining a degree of congestion (e.g. traffic density).  (Hayes-Roth e.g.  Hayes-Roth teaches an open community model for information exchange. A “world model’ application combines information received to update and improve its understanding of the dynamic environment and its estimates of relevant parameters (Abstract). In the open community model, individuals are able to supply information about their own positions over time, including future time. This enables the world model to have a more accurate expectation for traffic density (i.e. a degree of congestion) and aggregate arrival rates and times. For example, a major entertainment venue might anticipate an 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s invention to modify Nemery in view of Wadell decision making engine to include an utilization evaluation of options (e.g. traffic density, degree of congestion, etc.) as taught by Hayes-Roth in order to reduce costs or improve outcome by anticipating that various segments might be over-utilized at particular time intervals relative to alternatives (Hayes-Roth e.g. [0071]).
As per claim 4 (Currently Amended), Nemery in view of Wadell and Hayes-Roth teach the non-transitory computer-readable recording medium according to claim 1, Nemery in view of Wadell and Hayes-Roth also teach wherein in the setting of the restriction conditions, a remaining time is calculated based on an upper limit time for confirming the unconfirmed store and a time for confirming a confirmed store, and in the setting of the expected value, the expected value of the unconfirmed store is updated based on the remaining time.
Nemery teaches setting of the restriction conditions for confirming candidate product/service options (Nemery e.g. The decision engine (i.e. agent) may analyze the plurality of options and determine at least a subset of the plurality of options as the determined options based on the preference information (e.g. filters (i.e. restrictions), 
Nemery in view of Wadell teach the evaluation of a plurality of stores (Wadell e.g. The method includes receiving a first list identifying at least one item and a store list identifying at least one store, which represents a respective basket [0017]. The system uses a price minimization algorithm (MAP) to find a local minimum price that satisfies the user's list. The total set of possible combinations reflect the user's selection of stores and preference settings [0239]. Preference data includes decision heuristics, substitutable brands, preferred/substitutable stores or retails shopping locations, etc. [0181].  The result is an “apples-to-apples’ comparison for a basket of specific products (brands, sizes and flavors) at each of the selected stores [0265]. When the lowest, and highest, priced basket store combination has been identified, the system displays the lowest priced post-algorithm list along with the name of the target store (i.e., the store having the lowest total price for the basket) [0266].)
Nemery in view of Wadell do not explicitly teach a remaining time is calculated based on an upper limit time for confirming the unconfirmed store and a time for confirming a confirmed store, and in the setting of the expected value, the expected value of the unconfirmed store is updated based on the remaining time.
However, Hayes-Roth teaches a time-based restriction condition. Hayes-Roth teaches an open community model for information exchange that enables individuals to generate improved plans and or improve their expected outcome in a dynamic 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s invention to modify Nemery in view of Wadell decision making engine to include a timed based evaluation of options as taught by Hayes-Roth in order to enable consumers to utilize the received information to reduce uncertainties and/or errors in their beliefs about the environment so that they can generate the best possible plans or improve their expected outcomes (Hayes-Roth e.g. [0015]).
As per claim 5 (Currently Amended), Nemery in view of Wadell and Hayes-Roth teach the non-transitory computer-readable recording medium according to claim 1, Nemery in view of Wadell and Hayes-Roth also teach wherein in the setting of the restriction conditions, a degree of congestion of each of the plurality of stores is set, and in the confirmation, the calculated evaluation value is updated based on the degree of congestion.
Nemery teaches setting of restriction conditions for the plurality of product/service option and calculating an evaluation value (Nemery e.g. Scores (i.e. evaluation value) are computed for the options to be considered based on preference information (e.g. filters 
Nemery in view of Wadell teach the evaluation of a plurality of stores (Wadell e.g. The method includes receiving a first list identifying at least one item and a store list identifying at least one store, which represents a respective basket [0017]. The system uses a price minimization algorithm (MAP) to find a local minimum price that satisfies the user's list. The total set of possible combinations reflect the user's selection of stores and preference settings [0239]. Preference data includes decision heuristics, substitutable brands, preferred/substitutable stores or retails shopping locations, etc. [0181].  The result is an “apples-to-apples’ comparison for a basket of specific products (brands, sizes and flavors) at each of the selected stores [0265]. When the lowest, and highest, priced basket store combination has been identified, the system displays the lowest priced post-algorithm list along with the name of the target store (i.e., the store having the lowest total price for the basket) [0266].)
Nemery in view of Wadell do not explicitly teach a degree of congestion of each of the plurality of stores is set, and in the confirmation, the calculated evaluation value is updated based on the degree of congestion.
However, Hayes-Roth teaches a determining a degree of congestion (e.g. traffic density).  (Hayes-Roth e.g.  In the open community model, individuals are able to supply information about their own positions over time, including future time. This enables the world model to have a more accurate expectation for traffic density and aggregate arrival 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s invention to modify Nemery in view of Wadell decision making engine to include an utilization evaluation of options (e.g. traffic density, degree of congestion, etc.) as taught by Hayes-Roth in order to reduce costs or improve outcome by anticipating that various segments might be over-utilized at particular time intervals relative to alternatives (Hayes-Roth e.g. [0071].)
As per claim 6 (Currently Amended), Nemery in view of Wadell and Hayes-Roth teach the non-transitory computer-readable recording medium according to claim 1, Nemery in view of Wadell teach wherein in the setting of the restriction conditions, a distance between the plurality of stores is set, and in the setting of the expected value, the expected value of the unconfirmed store is updated based on the distance.
Nemery teaches wherein the setting of the restriction conditions, a distance between the plurality of product/service options is set, and in the setting of the expected value, the expected value of the unconfirmed product/service options is updated based on the distance (Nemery e.g. The filters (i.e. restrictions) may include any type of commonly known filter options for sorting through the possible options such as price, location, etc. [0085]. The decision-making criteria (i.e. expected value) includes location, 
Nemery does not teach the evaluation of the plurality of stores.
However, Wadell teaches the evaluation of the plurality of stores (Wadell e.g. The method includes receiving a first list identifying at least one item and a store list identifying at least one store, which represents a respective basket [0017]. The system uses a price minimization algorithm (MAP) to find a local minimum price that satisfies the user's list. The total set of possible combinations reflect the user's selection of stores and preference settings [0239]. Preference data includes decision heuristics, substitutable brands, preferred/substitutable stores or retails shopping locations, etc. [0181].  The result is an “apples-to-apples’ comparison for a basket of specific products (brands, sizes and flavors) at each of the selected stores [0265]. When the lowest, and highest, priced basket store combination has been identified, the system displays the lowest priced post-algorithm list along with the name of the target store (i.e., the store having the lowest total price for the basket) [0266]. Some embodiments account for opportunity cost of shopping at multiple stores. Driving time and cost are incorporated by looking a distance and shopper entered gas and time cost [0304]. Driving distance is based on location or user’s home or current location of the user [0332].)

As per claim 8 (Currently Amended) An item selection simulation apparatus comprising: a processor configured to (Nemery e.g. Fig. 1, Fig. 1, The system for decision-making criteria based recommendations (i.e. simulation apparatus) may include at least one processor, and a non-transitory computer readable medium 122 including instructions executable by the at least one processor 120. The instructions may be configured to implement a decision engine 102 (i.e. agent). The system determines options among a plurality of options for the product (i.e. item) or service category based on user preference information ([0004] and [0050]). Implementations may be implemented as a computer program product for execution by, or to control the operation of, data processing apparatus e.g. a programmable processor, a computer, or multiple computers [0189].): 
Nemery in view of Wadell teach direct an agent, simulating selection behaviors of a consumer for items, to visit a plurality of stores, confirm items and evaluate a plurality of selection candidates, the agent making a selection from the plurality of candidates, the agent evaluating the plurality of candidates by utilizing an expected value preset to each of the plurality of selection candidates; (See claim 1a for response.)
Nemery in view of Wadell teach direct the agent to determine whether to continue visiting and evaluating the plurality of candidates, based on evaluation results of visited selection candidates and an expected values of unvisited selection candidates; (See claim 1b for response.)
Nemery in view of Wadell teach direct the agent to make a selection from the plurality of selection candidates based on the evaluation results of the visited selection candidates in a case in which the agent determines not to continue visiting and evaluating; and 4Serial No.: 15/980,121 (See claim 1c for response.)
Nemery in view of Wadell teach directing the agent to set the expected value to each of the plurality of stores and to set restriction conditions when a store is selected, wherein in the setting of the expected value, the expected value of an unconfirmed store is updated based on the restriction conditions, or in the confirmation, an evaluation value calculated by the confirmation is updated based on the restriction conditions, and (See claim 1d for response.)
Nemery in view of Wadell and Hayes-Roth teach wherein in the setting of the restriction conditions, a degree of congestion of each of the plurality of stores is set, and in the confirmation, the calculated evaluation value is updated based on the degree of congestion. (See claim 1e for response.)
As per claim 9 (New), Nemery in view of Wadell and Hayes-Roth teach the non-transitory computer-readable recording medium according to claim 1, Nemery teaches wherein, in the confirmation, the evaluation value is calculated based on the expected value and a variance of the expected value that indicates a magnitude of a variation in the expected value (Nemery e.g. Fig. 1, Scores (i.e. evaluation values) are computed for the options to be considered by the end user based on preference k) for each pair of options of the plurality of options for each decision-making criterion. This preference degree reflects how better an option oi, is compared to option oj on criterion k. Pijk  is always between 0 and 1 ([0009] [0124] and Eq. 3). The Examiner submits that the preference and indifference thresholds and preference degrees are indicators or magnitudes of variance to decision making criterion (i.e. the expected value) or preference of the user.)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624